        Case 2:20-cv-03649-PBT Document 38-9 Filed 01/06/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                            :
POLYSCIENCES, INC.,                         :
                                            :
       Plaintiff/Counter-Defendant,         :        Civil Action No. 2:20-cv-03649-PBT
                                            :
              v.                            :
                                            :
JOSEPH T. MASRUD,                           :
                                            :
       Defendant/Counter-Plaintiff.         :
                                            :


                                           ORDER
       AND NOW, this ______ day of January 2021, upon consideration of Defendant’s Motion

to Compel Plaintiff/Counter-Defendant Polysciences, Inc. to De-designate its “Attorneys' Eyes

Only” Production and for Sanctions, it is ORDERED that Defendant’s Motion is GRANTED.

       On or before _______, Plaintiff shall designate as “Confidential” all documents formerly

designated “Attorneys’ Eyes Only.” Plaintiff is also ordered to pay Defendant’s reasonable

attorney’s fees incurred in making this motion in an amount yet to be determined.




                                                     __________________________________
                                                     PETRESE B. TUCKER, U.S.D.J.




                                                16
